﻿It is with great pleasure, Sir, that I congratulate you on your election to the presidency of this General Assembly. This is an expression of esteem for you as well as for the Federal Republic of Nigeria, a country which has assumed a significant role in regional and international affairs. May I wish you every success in carrying out your important task.
I also wish to convey our sincere appreciation to your predecessor, Mr. Dante Caputo, former Minister for Foreign Affairs of Argentina, for the skilful leadership of our deliberations during the forty-third session of the General Assembly. Permit me to pay a special tribute to the Secretary-General for his sacrificing and tireless service to the community of nations. The progress achieved towards peaceful solutions to many of the regional issues testifies to the manifold efforts and accomplishments of the Secretary-General and his dedicated staff.
This is once more an age of profound changes. Never before in history has our civilization faced such challenges. During the past 100 years the society of nations has moved from international relations to international cooperation, to ever more international administration and management. A system originally based on the use of force has become increasingly characterized by the use of diplomacy, with an ever-more-important role for international law.
In fact, the changes in the role of law in international relations have been impressive. Originally limited to regulating how and when to use force for Pursuing a country's legitimate claims, it has increasingly introduced other and more peaceful means of settling international conflicts. Three and a half centuries after Hugo Grotius, the famous Dutch philosopher, founded the modern concept of international law, the United Nations Charter now outlaws the use of military force in international relations.
However, the use of force has not remained the exclusive domain of States. Today, the international community must therefore strengthen its efforts to combat new forms of violence such as terrorism. The adoption of conventions against terrorism by the International Civil Aviation Organization (ICAO, and the international Maritime Organization (IMO) as well as the various general assembly and Security Council resolutions, are steps in the right direction.
International law has reacted to the steadily advancing weapons technology, for instance by outlawing certain categories of weapons or by reducing the availability of particularly harmful arms. We fully support initiatives related to the limitation or prohibition of nuclear, chemical and bacteriological weapons. The fundamentally positive changes in East-West relations, as reflected in the recent talks between President Bush, Secretary of State Baker and Foreign Minister Shevardnadze, give rise to expectations that disarmament diplomacy has entered a new phase, a phase in which further concrete results are within reach.
Accepting the supremacy of law in international relations must lead also to the strengthening of international judiciary bodies. The attention of the members of the international community must therefore be focused on the possibilities for dispute settlement offered by the International Court of Justice and the need for States to accept its compulsory jurisdiction. International peace and security, the most noble aim of the Charter, cannot be achieved if internal peace in Member States is in jeopardy. Wherever basic human rights and fundamental freedoms are denied to the individual human being, peace is in danger.
All endeavours to strengthen the role of international law with regard to human rights rely on the recognition of the principle that human rights are obligations under international law, a principle that can now be considered as universally recognized. Today, therefore, no State can any longer claim that international concern regarding its human rights situation is an interference in internal affairs.
On the basis of that principle an important step has been taken within the European framework by including further humanitarian commitments in the Vienna Concluding Document of the Conference on Security and Cooperation in Europe (CSCE). The adoption of the so-called mechanism of the human dimension of the C5CS might be regarded as the starting point for an all-European system for the promotion of human rights. However, the deteriorating situation of ethnic and religious minorities in certain European States since the adoption of the Vienna Concluding document clearly shows the wide gap between commitments and realities in this field, as history has amply demonstrated, citizens will identify with their Governments only to the extent that basic rights and freedoms are guaranteed.
May I suggest that the competent United Nations bodies study the relevant CSCE procedures with a view to their possible application on a universal level. I also wish to appeal to the Government of Romania fully to apply the mechanism in the field of human rights provided by the Vienna Concluding Document. The Paris meeting of the Conference on the Human Dimension of the CSCE in May of this year
offered a welcome opportunity to review progress regarding the implementation by the participating States of their human rights commitments. On that occasion I made reference, inter alia, to the question of the Islamic community in Bulgaria. Let me express the hope that a negotiated solution of that problem can be found in the near future.
We wholeheartedly welcome the emphasis placed on human rights and fundamental freedoms by the members of the Non-Aligned Movement at their recent summit conference in Belgrade.
A new and significant field of international law relates to regional and global environmental resource systems, such as international river basins, the oceans, outer space, the polar regions and the atmosphere. Regulating the use and preservation of the global commons has widened the scope of international law in an unprecedented way. Our generation becomes accountable to future generations for this common heritage.
The report of the World Commission on Environment and Development provides us with an excellent conceptual framework in this regard both for national policies and for future work on the international level. We are convinced that the United Nations Conference on Environment and Development to be held in 1992 must be based on the concept of sustainable development that has been elaborated in the report. Austria is faced with the problems of a precarious Alpine environment. Austrians have therefore developed a relatively high degree of environmental awareness reflected in the high standard of Austria's environmental legislation.
Hence it is only natural that Austria actively participates in international co-operation on environment, hosting international conferences on such important issues as climatic changes, the use of tropical forests and the protection of the ozone layer. The latter Conference has led to the respective Vienna Convention. We are prepared to play a similarly active role in the elaboration of an international convention on climatic change.
We also fully share the concerns of many with regard to the control of trans-boundary movements of hazardous wastes and their disposal. The Basel Convention adopted earlier this year will be an important instrument for protecting human health and environment.
There can be little doubt that the current International institutional framework for environment decision-making and enforcement mechanisms requires strengthening. Austria therefore strongly supports all efforts aimed at reinforcing such existing UN structures as the UN environment programme. We believe that the Hague declaration will give strong impetus to internal endeavours in this direction. New legal instruments with regional and global scope may be required. We should review the possibility of drawing up an international environment charter that would set clear guidelines for action. 
 As the economic use of transnational environmental system becomes more competitive, appropriate procedures for dispute settlement will become indispensable. Just as we have become accustomed to Blue Helmets, which have become so useful in peace-keeping, we may express the firm hope that, in the foreseeable future, United Nations "Green Helmets" may engage in the protection of the environment.
Solving regional conflict, is a priority task for the community of nations. We are very pleased to see how the United Nations has effectively contributed to peace-making and peacekeeping over the years.  In this context, we pay special tribute to the Secretary-General and to the members of the Security Council, where timely decisions on appropriate measures have been taken. They have greatly facilitated the progress made during the past year.
At the same time, international peace-building efforts through programmes of reconstruction, humanitarian aid and decent cooperation are rightly considered a elementary element to the settles of conflicts, such as "operation Life-line" in Sudan. Austria has a long tradition of actively supporting the United Nations in its peace-keeping efforts. More than 28,000  Austrians, roughly every eighth Austrian soldier, have served with United Nations peace-keeping forces during the past30 years. Austria currently participates in seven of the ten United Nations peace-keeping operations.
On the basis of our long-term experience in peace-keeping and peacemaking efforts we know that every issue has to be settled on the specific merits and conditions of each region.  Nevertheless, we believe that the progress achieved in confidence- and security-building measures within  the Conference on Security and Co-operation in Europe (CSCE) may also be of interest to other regions.  Austria is prepared to organize, in co-operation with the United Nations, an international seminar on this  subject for which it will also draw on the experience of experts from participating States of the CSCE  process. Such a seminar could be held in Austria in 1991.
The crisis in Lebanon. with its tragic consequences of continuing bloodshed and victimization of innocent individuals and the civilian population, is a matter of outmost concern to us. We firmly believe that a lasting solution can only he found on the basis of respect for the national unity, territorial integrity and full independence of Lebanon. We support the peace plan of the Tripartite High Arab Committee and welcome the results so far achieved. Let me express the hope that this agreement will pave the way at last for a final peaceful settlement.
With regard to the Arab-Israeli conflict, we continue to support the idea of an international peace conference under the auspices of the United Nations with the participation of all parties to the conflict, including the Palestinian people. That conference would be the most appropriate instrument for a comprehensive settlement of the conflict. We regret any escalation of violence. The excessive use of force and the continued violations of human rights in the occupied territories have become increasingly intolerable for the international community, which strives more and more for universal respect of human rights. 
We welcome the recent peace proposal of President Mubarak of Egypt and firmly hope his initiative will be successful. 
The process towards Namibia's independence for which the UN has accepted special responsibility, together with the UN peace-keeping efforts in areas which have been prey to conflict and bloodshed, exemplify the major role of the UN in settlement of highly sensitive international issues. This process could be a source of inspiration in the search for solution to the Middle east problem. 
Independence for Namibia in on its way. Special care and vigilance will be necessary to assure that elections in November can take place in an atmosphere and under conditions which will allow for a plebiscite free from intimidation., Austria has provided a contingent of police officers to participate in the work of the United Nations Transition Assistance Group (UNTAG). UNTAG deserves our full appreciation of its accomplishes under most difficult conditions. We look forward to welcoming Namibia as an independent nation at next year's session of the General Assembly.
The recent elections in South Africa without the participation of the black majority have shown one more that the inhumane system of apartheid must be abolished, we hope that the new South African President will undertake the necessary steps without further delay, it is to be emphasized, however, that all steps taken by South Africa must lead to the complete eradication of apartheid, avoiding bloodshed and confrontation.
Austria's position with regard to Cambodia has remained unchanged over the years. We have always condemned the abhorrent violation of the most fundamental human rights, but we have also repeatedly stressed that military interventions cannot resolve conflicts. The withdrawal of the Vietnamese troops, which is presently under way, will significantly enhance the chances for a settlement. We regret that the endeavours towards reaching a negotiated solution, including the most recent Paris Conference, so far remain without concrete results.
Having recently been entrusted with the presidency of the International Conference on Kampuchea, I shall spare no effort to contribute to the peace process in the region. I look forward to the moment when all Cambodians, in full sovereignty and independence, can open a new chapter in their nation's history.
As in Cambodia, in Afghanistan the ongoing hostilities have brought immense suffering upon the population. We strongly support the endeavours of the Secretary-General to initiate a peaceful settlement and the necessary international co-operation for the recovery of that war-torn country.  In line with our traditional commitment to the principle of universality, Austria has always welcomed the admission of sovereign countries to the world organisation. It is only logical, therefore, that we also support the aspirations of Korea to become a UN member. We are impressed by the efforts of the Central American nations to cope with their regional difficulties. In particular, we welcome the results of the Tela summit, which constitute a concrete step. The linkage between the effective employment of regional responsibilities and of the authority of the UN may become an exemplary case of regional peace-making. 
The continued imbalances in the world economy remain a source of world-wide Preoccupation. Austria is committed to far-reaching trade liberalization because it believes that this will contribute to stable growth and prosperity among nations. We consider that the successful conclusion of the Uruguay Round could mark the beginning of a new era of global cooperation with increased awareness of mutual interest and shared responsibilities among all nations.
The problems connected with the debt burden figure prominently on the international agenda. Their repercussions on the political and social stability of many debtor countries have now become even more visible. Extreme poverty and hunger remain rampant in many countries and regions, in the long term they have to be considered as a serious threat to peace and security.
The international development strategy for the Fourth United Nations Development Decade must respond to these issues, which are at the centre of our development efforts.
While the interrelationship between economic and social development has to be adequately taken into account, a more thorough look at the world social condition, particularly in developing countries, has become necessary.
Drug abuse is not only a social problem. It also affects the political and economic stability of nations. This is corroborated by the fact that the annual turn-over of illicit drug trafficking has reached the staggering amount of $US 220 billion. Recent tragic events in several countries constitute a proof of the global character of this problem. We welcome the determination of the President of the United States to fight this cancer of mankind and fully support his recent proposals. As a visible symbol of our commitment to this noble cause I shall today sign the 1988 Vienna Convention on Illicit Trafficking in Narcotic Drugs and Psychotropic Substances.
Any society will command as much cohesion and stability as its constituent Parts, social changes and transformations have affected, and in some cases even threatened, the basic unit of society.- the family.
While family structures greatly vary in different national cultures, there is a general need to strengthen national programmes and international cooperation regarding protection of and support for the family. Austria therefore welcomes the decision of the forty-third session of the General Assembly, based on a proposal by Poland and other countries, to observe an International Year of the Family. Such a year could help to highlight the central function of the family in society. Peace and stability ultimately begin in the home.
While in some societies families still provide social and economic security to its members, in others families require public financial support in order successfully to perform their functions, which ultimately benefit everyone.
The equality of men and women generally enshrined in international as well as in national legal instruments still needs better translation into the reality of society. Family structures sometimes mask violence against women and children, a fact which requires decisive measures at all levels.
The continuous dialogue between the United States and the USSR has facilitated further progress in the area of disarmament and arms control. It presents an unprecedented chance for cooperation in the economic, scientific, cultural and humanitarian fields. A sentiment of mutual interdependence and common responsibility is growing.
We welcome the reform process generated by perestroika, which provides a historic opportunity for a new quality in East-West relations. The strengthening of human rights, -the democratisation of public life and the introduction of a socially-oriented market economy constitute essential elements of this reform process. The era of confrontation should be replaced by an era of co-operation.
 The Vienna Concluding Document of the conference on security and co-operation in Europe has strongly promoted cooperation among European nations. Austria's relations with the other countries of Western Europe are characterized by common values and close economic ties. Austria is a member of the Council of Europe. As a member of the European Free Trade Association we intensified our relationship with the European Community by concluding a free trade agreement in 1972. In July of this year Austria applied for membership in the European Community. We are firmly convinced that participation in the process of European integration is compatible with our status of permanent neutrality.
In conclusion, permit me briefly to touch upon the implementation of the Austro-Italian Accord on South Tyrol of 6 September 1946, which has been the subject of General Assembly resolutions 1497 (XV), the basis of these resolutions agreement was reached in 1969, between Austria and Italy concerning the regulation of regional autonomy by means of 137 concrete measures. Full implementation of these measures is the precondition for a complete settlement of this dispute. Last year I was able to report to the Assembly for the first time, after years of stagnation, that significant and substantive progress had been made and that relations between Austria and Italy had reached excellent levels. This positive trend continued during the past 12 months. We are particularly satisfied with the formal implementation of measures aiming at the equality of the Italian and German languages. This is of fundamental importance for the protection of the German-speaking population.
The major part of the measures still to be implemented concerns issues where the Government of Italy has already been active on the basis of the 1969 agreement. However, in view of certain developments in the legal field in Italy, additional commentary measures are now necessary in order to assure the protection of the German-speaking population of South Tyrol in a way agreed upon with Austria.
Austria is convinced that the present Italian Government is fully aware of the problems and dangers inherent in a further delay in the full implementation of the 1969 agreement. We are confident that on the basis of the implementation of all remaining measures we shall soon be able to make a declaration to the United Nations stating that we consider the dispute with Italy settled.
The recent developments in the relationship between the two super-Powers, the success achieved in solving several regional conflicts, the progress in the implementation of human rights and the general trend towards more openness in international relations, whatever the shortcomings of the existing world order may be, give us reason to be optimistic and encourage us to make further active contributions towards achieving a better world.
